Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to an After Final filing of 6/15/2022.  The After Final is entered.
Claims 1-5, 7-8, 10-11, 13-15, 20, 22, 24-25, and 27-29 are pending. Claims 1, 11, and 20 are independent and have been amended.  Claims 3, 10, 13, 22, and 25 are amended. Claims 9, 19, and 26 are canceled and new Claims 28-29 are added.  Claims 22, 24-25, and 27-29 depend from 1 directly or indirectly.
This Application was published as U.S. 20200126540.
Apparent priority date 22 October 2018.
Pending Claims are allowed.
Amendments
	Amended Claim 1:
1. A method for navigating a dialogue flow using a trained intelligence bot, the method comprising: 
receiving, upon initiation of a chat session between a user and a trained intelligence bot, one or more utterances from the user, wherein 
the chat session is initiated while the user interacts with an enterprise application, 
the enterprise application is configured to retrieve and display one or more cross-sections of a hierarchical multidimensional enterprise data model that comprises multiple data dimensions, the data dimensions comprising data members organized in hierarchies, and 
the intelligence bot is provided enterprise application context data about a state of the enterprise application, at least a portion of the enterprise application context data comprising a cross-section of the hierarchical multi-dimensional enterprise data model selected for display at the enterprise application; 
processing the utterances using the trained intelligence bot to resolve an intent from among a plurality of predefined intents, wherein the intelligence bot is trained to resolve predefined intents from user utterances based on training data associated with each of the predefined intents; 
navigating a dialogue flow associated with the resolved intent using the intelligence bot, such that the intelligence bot guides the user through the dialogue flow using context variables, wherein at least one context variable is defined based on the enterprise application context data provided to the intelligence bot; 
providing, to the user, enterprise data retrieved by the intelligence bot using a retrieval request generated based on the navigation of the dialogue flow and the context variables, wherein the retrieval request comprises parameters that select a cross-section that spans across multiple dimensions of the hierarchical multi-dimensional enterprise data model, the parameters being specified through the dialogue flow that the intelligence bot guides the user through using the context variables; and
triggering a batch process in response to user input while navigating the dialogue flow that the intelligence bot guides the user through,
wherein the batch process performs a series of calculations using data from the hierarchical multidimensional enterprise data model and the batch process uses one or more data values from the hierarchical multi-dimensional enterprise data model that are revised by the user while navigating the dialogue flow.

The term “revise” does not occur in the Specification but support may be found in the use of “edit” at:
[0019] In some embodiments, the navigation of the dialogue flow can trigger the performance of a function. For example, a retrieval request (e.g., query) can be generated to retrieve enterprise data, where the parameters for the retrieval request are based on the responses provided by the user while navigating the dialogue flow and/or the software application context. In another example, a software process (e.g., batch process) can be triggered, such as a process that is adjusted based on user intervention/edits or that includes user approval, where the dialogue flow can involve the user intervention, edits, and/or approval that relate to the software process. In some embodiments, one or more of these functions can be included within the navigation of the dialogue flow.

 [0371] At 714, a batch process can be triggered while navigating the dialogue flow. For example, the batch process can include approving recommendations for optimized retails offers, running an offer optimization process after editing parameters for the process, such as a threshold for promotions, markdowns, and the like, rejecting recommended offers or a subset of recommending offers, and other suitable batch processes.
Allowable Subject Matter
Pending Claims are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, the feature of changing a batch execution process in response to newly arriving user inputs in the context of the language of the independent Claims and considering all of the limitations of these Claims including navigating a conversational interface with a chat bot that follows a dialog flow and processes information in an enterprise application that retrieves and displays one or more cross-sections of a hierarchical multidimensional enterprise data model that comprises multiple data dimensions with data members organized in hierarchies and provides, to the user, enterprise data retrieved by the intelligence bot using a retrieval request generated based on the navigation of the dialogue flow and the context variables, wherein the retrieval request comprises parameters that select a cross-section that spans across multiple dimensions of the hierarchical multi-dimensional enterprise data model, the parameters being specified through the dialogue flow that the intelligence bot guides the user through using the context variables and a batch process is triggered in response to user input while navigating the dialogue flow that the intelligence bot guides the user through, and with the batch process performing a series of calculations using data from the hierarchical multidimensional enterprise data model was not found in the prior art.  Please refer to the discussions during the prosecution for the meanings of the phrases used in the Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
Note the references cited in the Final Rejection of 4/15/2022 including the references provided in the Conclusion section of that action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659